Per curiam.
Donald F. Oliver seeks reinstatement to the practice of law. We agree with the review panel’s recommendation and order that he be reinstated.
This Court accepted Oliver’s petition for voluntary surrender of his license to practice law. In the Matter of Donald F. Oliver, 256 Ga. 152 (347 SE2d 227) (1986). Oliver violated State Bar Rule 4-102, Standard 66, due to his convictions under 21 USC § 841 (a) (1) and 18 USC § 2 for distribution and possession with intent to distribute amphetamines. Oliver has completed his sentence for those crimes, and has been granted an early termination of probation. He has admitted his culpability, and expressed remorse over his commission of the crimes. Since his release from prison, he has remained involved in church and community activities, and has provided for himself and his family with steady employment. The special master concluded that Oliver’s conduct since his release has been of the highest ethical standard. Viewing the record in this matter as a whole, we are convinced by clear and convincing proof of Oliver’s rehabilitation.
We agree with the review panel that Oliver has met the conditions for reinstatement, and order that he be reinstated to the practice of law.

Reinstated.


All the Justices concur.